Citation Nr: 1620321	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case is now under the jurisdiction of the Houston, Texas RO.  

In February 2014, the Board denied entitlement to service connection for macular degenerative disease, service connection for tuberculosis, and service connection for asthma.  The decision granted entitlement to service connection for allergic rhinitis and chest fungus growth.  The Veteran appealed the February 2014 Board decision to the extent that it denied entitlement to service connection for asthma to the United States Court of Appeals for Veterans Claims.  In November 2014, the Court granted a Joint Motion for Partial Remand to vacate and remand the February 2014 decision with respect to the denial of entitlement to service connection for asthma.  The remainder of the Board decision has been left undisturbed.  The issue of entitlement to service connection for asthma has been returned to the Board for review.  

On remand, additional treatment records were obtained and associated with the record.  Additionally, a subsequent supplemental opinion has been provided by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Asthma was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that asthma is related to active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in August 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided a VA examination in March 2008, and a supplemental medical opinion was provided in May 2015.  The May 2015 expert opinion indicates that the physician reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the expert opinion is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Asthma is not among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may not be established based on a continuity of symptomatology  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

The Veteran asserts that he is entitled to service connection for asthma.  He contends that he contracted this condition as a result of his in-service exposure to jet fuel.  

The medical evidence of record clearly shows a current diagnosis of asthma.  Therefore, a current disability is shown..  

Turning to an examination of the Veteran's period of active duty, the Veteran's service medical records do not contain any diagnosis of or treatment for asthma.  A May 1971 treatment record notes the Veteran presented with complaints of chest pain when breathing and eating.  It was noted the Veteran had not coughed up any sputum.  The Veteran's chest was examined and found to be normal.  The Veteran was prescribed Tylenol, Maalox and Cepacol.  A March 1975 treatment record shows the Veteran presented to the emergency room with chest pain and difficulty breathing.  All physical examination findings were normal and the Veteran was discharged fit for duty.  No diagnoses or prescriptions were noted.  The Veteran's June 1976 separation examination did not contain any notations regarding asthma or any respiratory condition, providing more evidence against this claim.  Therefore, the service medical records do not support the contention that asthma manifested during active service.

The Veteran noted in the May 2010 substantive appeal that in his capacity as an air policeman he was assigned to guard aircraft that were kept running for long periods of time.  The Veteran specifically asserted that he was exposed to jet fuel during service in Thailand from 1970 to 1971, which the Board will not dispute.  However, the Veteran's service medical records appear to be absent of any respiratory complaints during that time.  

The Board acknowledges that the Veteran was likely exposed to jet fuel in his capacity as an air policeman.  However, there is nothing in the Veteran's service medical records to suggest that the Veteran developed asthma or any chronic respiratory condition during service.

Finally, the Board has considered whether the Veteran's currently diagnosed asthma is related to active service.  

None of the Veteran's medical treatment providers provided any indication that the Veteran's asthma could be related to active duty service.  The only evidence which provides any connection between the Veteran's asthma and service came from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether asthma was caused by active service, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran has the medical expertise to provide such an opinion, and no competent nexus opinions are of record.

The Veteran's claims file was reviewed by a VA examiner in May 2015.  The examiner opined that the Veteran's asthma was less likely than not incurred in or caused by service.  The examiner found no objective medical evidence in the service medical records of asthma, and the first formal diagnosis of asthma in the available medical records was dated in November 1996, approximately 20 years after separation from service.  The examiner found that there was no supporting evidence in the available medical records documenting a causal relationship between the asthma and exposure to jet fuel or fumes while in service.  Furthermore, the examiner noted that the preponderance of medical literature did not support jet fuel or fumes as an etiology of asthma.

The Board finds the May 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the May 2015 VA examiner is highly probative because it was supported by detailed rationale and supported by medical research, and provided by a trained and experienced medical provider.  The examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his asthma.  Accordingly, the May 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and asthma is demonstrated by the evidence of record.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for asthma, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


